DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, drawn to claims 1-13, in the reply filed on 5/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dentoni Litta et al. (US 2021/0035860 A1) (hereinafter referred to as Dentoni).
Regarding claim 1, Dentoni teaches a method (method in Figs. 1a-2d of Dentoni) for fabricating a semiconductor structure, comprising: 
providing a substrate (102); 
forming a plurality of fins (fins 110 including caps 111 as described in [0058] of Dentoni) on the substrate; 
forming an isolation structure layer (104 in Fig. 1a, as described in [0063] of Dentoni) including a plurality of isolation structures (each structure is a portion of insulating layer 104 between two fins) on the substrate, each isolation structure being formed between adjacent fins; 
forming a first opening (108) by etching at least one isolation structure of the plurality of isolation structures and a portion (portion of substrate 102 removed to form upper trench portion 122) of the substrate; and 
forming a power rail (metal line 150a in Figs. 2c-2d) by filling the first opening with a conductive material (metals such as Cu, W, Ru… as described in [0072] of Dentoni), wherein a top surface (top surface of 150a in Fig. 2c) of the power rail is lower than a top surface (top surface of caps 111 of fins 110) of the plurality of fins.  
Regarding claim 2, Dentoni teaches all the limitations of the method according to claim 1, and also teaches wherein: the conductive material is made of a material including ruthenium, copper (as described in [0072] of Dentoni), graphene, or a combination thereof.  
Regarding claim 4, Dentoni teaches all the limitations of the method according to claim 1, and also teaches wherein forming the first opening by etching the at least one isolation structure (as described in [0064]-[0066] of Dentoni, the etch forming opening 108 is done through the insulation layer 104) and the portion of the substrate includes: etching the at least one isolation structure till a surface of the portion of the substrate is exposed to form a first trench (trench from top of 111 to top surface of substrate 102 right after the liner 112 is removed); and continuously etching the portion of the substrate along the first trench to form the first opening (the etching of top portion of substrate 102 to form upper trench portion 122).  
Regarding claim 11, Dentoni teaches all the limitations of the method according to claim 1, and also teaches wherein: forming the first opening by etching the at least one isolation structure and the portion of the substrate includes a plasma dry etching process (as described in [0065], the liner 112 is etched by a dry etch process).  
Regarding claim 12, Dentoni teaches all the limitations of the method according to claim 1, and also teaches wherein: after forming the power rail, a metal layer (150b in Fig. 2d of Dentoni) is formed on the power rail.  
Regarding claim 13, Dentoni teaches all the limitations of the method according to claim 1, and also teaches wherein: a top surface (top surface of insulating layer 104 in Fig. 1a of Dentoni) of the isolation structure layer is coplanar with the top surface (top surface of cap 111) of the plurality of fins.

Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2018/0374791 A1) (hereinafter referred to as Smith).
Regarding claim 1, Smith teaches a method (method in Figs. 31-39 of Smith) for fabricating a semiconductor structure (device 300), comprising: 
providing a substrate (Si substrate); 
forming a plurality of fins (Si/SiGe fins in Fig. 31) on the substrate; 
forming an isolation structure layer (STI oxide layer in Fig. 32) including a plurality of isolation structures on the substrate, each isolation structure (portion of STI oxide between two adjacent fins) being formed between adjacent fins; 
forming a first opening (opening between two adjacent fins as shown in Fig. 35) by etching at least one isolation structure (portion of STI oxide layer between two adjacent fins) of the plurality of isolation structures and a portion of the substrate (top portion of substrate as shown in Figs. 34-35); and 
forming a power rail (Ru rail as shown in Fig. 39) by filling the first opening with a conductive material, wherein a top surface (top surface of Ru rail as shown in Fig. 38) of the power rail is lower than a top surface of the plurality of fins (top surface of SiN cap as shown in Fig. 31).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dentoni as applied to claim 1 above, and further in view of Uzoh (US 6258707 B1).
Regarding claim 3, Dentoni teaches all the limitations of the method according to claim 1, but does not teach wherein: the first opening is filled with the conductive material by an electrochemical deposition process.  
Uzoh teaches a method of forming a interconnect structure.  The bulk conductive film (125 in Fig. 10 of Uzoh) is formed by electro-deposition method (column 9 line 9-16 of Uzoh).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductive material with Uzoh’s electro-deposition method.  The electro-deposition method such as Uzoh’s is more cost effective.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose or fairly suggest a method with the following limitations “forming a patterned photoresist layer on the isolation structure layer; using the patterned photoresist layer as a mask, etching the at least one isolation structure to form a second trench; removing the patterned photoresist layer; forming a first mask layer on the isolation structure layer, and on sidewalls and a bottom of the second trench; etching the first mask layer to form a second opening and exposing the bottom of the second trench by the second opening; and etching the at least one isolation structure along the second opening till the surface of the substrate is exposed to form the first trench” along with other limitations of claims 1 and 4.
The closest prior art of record is Smith et al. (US 2018/0374791 A1).  Smith teaches all the limitations of the method according to claim 4, and also teaches wherein etching the at least one isolation structure includes: forming a patterned photoresist layer (multi-stack photoresist pattern in Fig. 3 of Smith) on the isolation structure layer; using the patterned photoresist layer as a mask, etching the at least one isolation structure to form a second trench (trench between two adjacent fins as shown in Fig. 33); removing the patterned photoresist layer (as shown in Fig. 33 on, the patterned photoresist is removed); forming a first mask layer (spacer layer in Fig. 34 of Smith) on the isolation structure layer, and on sidewalls and a bottom of the second trench (Fig. 34 of Smith); etching the first mask layer to form a second opening (the etching to remove the horizontal portions of the spacer layer, as shown in Fig. 35 of Smith) and exposing the bottom of the second trench by the second opening.  
However, in the step “etching the at least one isolation structure to form a second trench” the etching removes all of the at least one isolation structure so there is no isolation structure remaining behind to be etch by the action “etching the at least one isolation structure along the second opening till the surface of the substrate is exposed to form the first trench”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822